DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  claim limitation “a downlink downlink control information format” recites in claim 1 line 3 seems to be a typographical error, and similar typographical error claim limitation recites in claim 17 line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US20160285535A1, hereinafter Kim.
Regarding claim 1, Kim teaches a method at a device (Kim: para. [0008-0017]), the method comprising:
(Kim: para. [0094-0097 & 0083] the formats of control information, control information transmitted on a PDCCH is called DCI),
where the downlink control information contains a channel state information report trigger that triggers a channel state information report (Kim: [0313] aperiodic CSI reporting is triggered by a PDCCH signal. That is, the UE transmits an aperiodic CSI feedback to the eNB on a PUSCH four DL subframes after receiving a PDCCH signal including an aperiodic CSI request field. para. [0332] and Fig. 17 eNB is to request aperiodic CSI reporting, the eNB may transmit a PDCCH signal including an aperiodic CSI request field to the MTC UE. The PDCCH signal may be repeatedly transmitted (x times)),
where the downlink control information schedules physical downlink shared channel transmissions repeated a number of times in a set of downlink slots, (Kim: para. [0333] eNB may repeatedly transmit a PDSCH signal to the UE. That is, the eNB transmits the same n PDSCH signals in n subframes to the UE) and
where each physical downlink shared channel transmission of the repeated physical downlink shared channel transmissions is in a separate downlink slot (Kim: para. [0333] eNB may repeatedly transmit a PDSCH signal to the UE. That is, the eNB transmits the same n PDSCH signals in n subframes to the UE. And para. [0334-0337] and Fig. 17 steps S1730-1750 the number of repeatedly transmitted PDCCH signals, x, and the number of repeatedly transmitted PUSCCH signals, m may be set to be equal to the repetition number of a PDSCH signal mapped to the CQI index, n);
generating a channel state information report in response to receiving the channel state information report trigger (Kim: para. [0334-0335] If the PDSCH signal is repeatedly transmitted, the UE may decode the PDSCH signal by accumulating the PDSCH signals repeatedly transmitted in the n subframes. The UE may measure CSI in a valid DL subframe on the basis of a subframe in which the UE receives a last of the n PDSCH signals (S1740 Fig. 17));
determining at least one uplink resource to transmit the generated channel state information report (Kim: para. [0336-0337] UE may transmit a PUSCH signal including the measured CSI to the eNB in an allocated PUSCH resource region. PUSCH signal may be repeatedly transmitted to the eNB m times. para. [0334-0337] and Fig. 17 steps S1730-1750 the number of repeatedly transmitted PDCCH signals, x, and the number of repeatedly transmitted PUSCCH signals, m may be set to be equal to the repetition number of a PDSCH signal mapped to the CQI index, n), 
where the at least one uplink resource is determined based on the number of repeated physical downlink shared channel transmissions (Kim: para. [0334-0337] and Fig. 17 steps S1730-1750 the number of repeatedly transmitted PDCCH signals, x, and the number of repeatedly transmitted PUSCCH signals, m may be set to be equal to the repetition number of a PDSCH signal mapped to the CQI index, n); and
(Kim: para. [0336] The UE may transmit a PUSCH signal including the measured CSI to the eNB in an allocated PUSCH resource region. Herein, the PUSCH signal may be repeatedly transmitted to the eNB m times. The repetition number is preset or indicated by a higher layer signal by the eNB (S1750)).

Regarding claim 17, Kim teaches an apparatus (Kim: para. [0008-0017]) comprising: a transceiver; and a controller coupled to the transceiver (Kim: Fig. 18 processor 1820 and para. [0343] UE and the eNB may include a Transmitter (Tx) 1840 or 1850 and a Receiver (Rx) 1860 or 1870, for controlling transmission and reception of information, data, and/or messages, and an antenna 1800 or 1810 for transmitting and receiving information), and Kim discloses all the limitations as discussed in the rejection of claim 1, therefore apparatus claim 17 is rejected using the same rationales.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 7-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee et al. US 20200008225 A1, hereinafter Lee with priority to US Provisional Application 62/661,613P filed on 2018-04-23, hereinafter Lee’613.
Regarding claim 2, Kim teaches the method according to claim 1, wherein the at least one uplink resource for transmitting the channel state information report (Kim: para. [0336] The UE may transmit a PUSCH signal including the measured CSI to the eNB in an allocated PUSCH resource region. Herein, the PUSCH signal may be repeatedly transmitted to the eNB m times. The repetition number is preset or indicated by a higher layer signal by the eNB (S1750)).
It is noted that Kim does not explicitly disclose: transmitting the channel state information report is further determined based on attributes of the channel state information report.
However, Lee from the same or similar fields of endeavor teaches the use of: transmitting the channel state information report is further determined based on attributes of the channel state information report (Lee: para. [0174] A periodicity and a frequency unit (or a frequency resolution) to be used to report the channel measurement feedback (hereinafter, collectively referred to as CQI information) may be controlled by the base station. Periodic CQI reporting and aperiodic CQI reporting in a time domain can be reported. The PUCCH format 2 may be used for the periodic CQI reporting only, and the PUSCH may be used for the aperiodic CQI reporting. In case of the aperiodic CQI reporting, the base station may instruct the UE to send an individual CQI report embedded into a resource which is scheduled for uplink data transmission. CQI format corresponds to attribute of the CSI report; Lee’613: page 12 1st para.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the method Kim. One of ordinary skill in the art would be motivated to do so for a periodicity and a frequency unit (or a frequency resolution) to be used to report the channel measurement feedback (hereinafter, collectively referred to as CQI information) may be controlled by the base station (Lee: para. [0174]).

Regarding claims 3 and 18, Kim teaches the method according to claim 1, and Kim does not explicitly disclose: wherein determining the at least one uplink resource further comprises: determining at least two physical uplink control channel resource candidates including a first physical uplink control channel resource candidate and a second physical uplink control channel resource candidate, where the first physical uplink control channel resource candidate is determined based on a second downlink slot, where the second downlink slot is in the set of downlink slots, and where the second physical uplink control channel resource candidate is determined based on a third downlink slot, where the third downlink slot is in the set of downlink slots; and selecting one of the first physical uplink control channel resource candidate or the 
However, Lee from the same or similar fields of endeavor teaches the use of: wherein determining the at least one uplink resource further comprises: determining at least two physical uplink control channel resource candidates including a first physical uplink control channel resource candidate and a second physical uplink control channel resource candidate, where the first physical uplink control channel resource candidate is determined based on a second downlink slot, where the second downlink slot is in the set of downlink slots, and where the second physical uplink control channel resource candidate is determined based on a third downlink slot, where the third downlink slot is in the set of downlink slots; and selecting one of the first physical uplink control channel resource candidate or the second physical uplink control channel resource candidate as an uplink resource based on at least one selection criterion, and wherein transmitting comprises transmitting the generated channel state information report in the selected physical uplink control channel resource candidate (Lee: para. [0239] a maximum of four PUCCH resources (nPUCCH,0 (1), nPUCCH,1 (1), nPUCCH,2 (1), and nPUCCH,3 (1)) are provided, and b(0) and b(1) are two bits transmitted by using a selected PUCCH. Para. [0240] for example, if the UE successfully receives all of four data units, the UE transmits 2-bit (1,1) using nPUCCH,1 (1) ; Lee’613: page 17 1st para.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the method (Lee: para. [0174]).

Regarding claims 7 and 19, Kim teaches the method according to claim 1, and Kim does not explicitly disclose: further comprising determining a physical uplink control channel resource for hybrid automatic repeat request acknowledgement feedback corresponding to downlink data transmissions, wherein determining the at least one uplink resource further comprises determining an uplink physical uplink control channel resource to transmit the generated channel state information report, where the uplink physical uplink control channel resource is determined to be the same resource as the uplink physical uplink control channel resource determined for hybrid automatic repeat request acknowledgement feedback corresponding to the downlink data transmissions, and wherein transmitting the generated channel state information report comprises transmitting the generated channel state information report in the determined uplink physical uplink control channel resource.
However, Lee from the same or similar fields of endeavor teaches the use of: further comprising determining a physical uplink control channel resource for hybrid automatic repeat request acknowledgement feedback corresponding to downlink data transmissions, wherein determining the at least one uplink resource further comprises determining an uplink physical uplink control channel resource to transmit the generated channel state information report, where the uplink physical uplink control channel (Lee: para. [0169-0170] PUCCH format 2 is used for transmission of a CQI, and PUCCH format 2a or 2b is used for transmission of the CQI and the HARQ ACK/NACK; Lee’613: Page 11 Table 6 and last paragraph). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Lee in the method Kim. One of ordinary skill in the art would be motivated to do so for a periodicity and a frequency unit (or a frequency resolution) to be used to report the channel measurement feedback (hereinafter, collectively referred to as CQI information) may be controlled by the base station (Lee: para. [0174]).

Regarding claim 8, Kim and Lee teaches the method according to claim 1, further comprising: multiplexing a hybrid automatic repeat request acknowledgement feedback associated with the downlink data transmissions with the generated channel state information report; and transmitting the hybrid automatic repeat request acknowledgement feedback on the uplink physical uplink control channel resource (Lee: para. [0169-0170] PUCCH format 2 is used for transmission of a CQI, and PUCCH format 2a or 2b is used for transmission of the CQI and the HARQ ACK/NACK; Lee’613: Page 11 Table 6 and last paragraph). One of ordinary skill in the art would be motivated to do so for a periodicity and a frequency unit (or a frequency (Lee: para. [0174]).

Regarding claim 9, Kim and Lee teach the method according to claim 1, further comprising determining an uplink physical uplink control channel resource for hybrid automatic repeat request acknowledgement feedback associated with the downlink data transmissions, wherein determining the at least one uplink resource further comprises determining an uplink physical uplink control channel resource to transmit the generated channel state information report, where the uplink physical uplink control channel resource to transmit the generated channel state information report is determined to be different from the uplink physical uplink control channel resource determined for hybrid automatic repeat request acknowledgement feedback associated with the downlink data transmissions (Lee: para. [0168-0169] and Table 6 PUCCH format 1a or 1b is used for transmission of HARQ ACK/NACK. PUCCH format 2 is used for transmission of a CQI; Lee’613: Page 11 Table 6 and last paragraph). One of ordinary skill in the art would be motivated to do so for a periodicity and a frequency unit (or a frequency resolution) to be used to report the channel measurement feedback (hereinafter, collectively referred to as CQI information) may be controlled by the base station (Lee: para. [0174]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Guo et al. US 20180227031 A1, hereinafter Guo.
Regarding claim 10, Kim teaches the method according to claim 1, and Kim does not explicitly disclose: wherein the at least one uplink resource is further determined based on which transmission-reception point is used for communication.
However, Guo from the same or similar fields of endeavor teaches the use of: wherein the at least one uplink resource is further determined based on which transmission-reception point is used for communication (Guo: para. [0145] a beam ID configuration field in the signaling element A can indicate to a UE a Tx beam of a TRP that is used to transmit one or more PDCCHs and a DCI format conveyed by a PDCCH can indicate Tx beam of the TRP that is used to transmit a NR-PDSCH scheduled by the DCI format or indicate a Tx beam of the UE that is used to transmit a NR -PUSCH scheduled by the DCI format). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Guo in the method Kim. One of ordinary skill in the art would be motivated to do so for the advantage of indicating a beam ID is that a larger information payload of a DCI format conveyed by a PDCCH transmission configured by signaling element A can be transmitted with a narrow-beam indicated by the signaling element A while a smaller information payload for the configuration information conveyed by signaling element A can be transmitted with a wide-beam. By transmitting larger information payloads with a narrow beam and reducing the information payloads that need to be transmitted with a wide beam, system coverage can materially improve compared to the case that the DCI format is transmitted with a wide beam (Guo: para. [0141]).

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yang et al. US 20190268059 A1, hereinafter Yang with priority Provisional application No. 62/635,995, filed on Feb. 27, 2018, hereinafter Yang’995.
Regarding claim 11, Kim teaches the method according to claim 1, and Kim does not explicitly teaches: wherein the generated channel state information report has a size smaller than a threshold size.
However, Yang from the same or similar fields of endeavor teaches the use of: wherein the generated channel state information report has a size smaller than a threshold size (Yang: para. [0095] UE 120 may be configured with a maximum number of bits capable of being used to indicate CSI (e.g., a maximum number of CSI bits). In this case, if a combined payload size of the first CSI and the second CSI is greater than the maximum number of bits, then the UE 120 may drop the lower priority second CSI and may transmit the higher priority first CSI using the set of CSI bits. In other words, the higher priority CSI has a size smaller than the maximum number of bits; Yang’995: para. [0093]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Guo in the method Kim. One of ordinary skill in the art would be motivated to do so for the base station 110 can properly decode and/or interpret the CSI bits to determine a channel to which the received CSI corresponds, and may use the received CSI to allocate resources and/or schedule subsequent communications with the UE 120 (Yang: para. [0098 & 0083 & 0119]).

s 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. US 20200196179 A1, hereinafter Kim’179 with priority to US Provisional Application# 62/720,865 filed on 2018-08-21, hereinafter Kim’865.
Regarding claims 12 and 20, Kim teaches the method according to claim 1, further comprising:
determining at least one channel state information reference resource comprising at least one time-domain resource and at least one frequency-domain resource based on the received control channel (Kim: para. [0080] and FIG. 4, a UL subframe may be divided into a control region and a data region in the frequency domain. And para. 	[0216] base station is able to determine time/frequency resources, and the like appropriate for a data transmission to each user equipment using the DL channel information received from the each user equipment. Para. [0217] Such channel state information (CSI) may include CQI (Channel Quality Indication)); and Kim does not explicitly teaches: determining which channel state information reference resources of the at least one channel state information reference resource are in valid downlink slots, wherein generating the channel state information report comprises generating the channel state information report based on measurements associated with the determined channel state information reference resources that are in valid downlink slots, wherein a downlink slot comprises orthogonal frequency division multiplexing symbols used for downlink operation, and wherein a downlink slot is a valid downlink slot if it comprises at least one symbol assigned by a higher layer configuration for downlink operation. 
(Kim’179: para. [0322-0323] and Tables 7-8 a slot in a serving cell is considered to be a valid downlink slot if: it comprises at least one higher layer composed of downlink or flexible symbol (i.e., for downlink or uplink); Kim’865: page 16). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Kim’179 in the method Kim. One of ordinary skill in the art would be motivated to do so for it may be effective that the terminal excludes not-calculated or-reported CSI of the pieces of N CSI from a contention target (Kim’179: para. [0198]).

Regarding claim 13, Kim and Kim’179 teach the method according to claim 12, wherein the at least one channel state information reference resource is determined based on the received control channel (Kim: [0313] aperiodic CSI reporting is triggered by a PDCCH signal. That is, the UE transmits an aperiodic CSI feedback to the eNB on a PUSCH four DL subframes after receiving a PDCCH signal including an aperiodic CSI request field. para. [0332] and Fig. 17 eNB is to request aperiodic CSI reporting, the eNB may transmit a PDCCH signal including an aperiodic CSI request field to the MTC UE. The PDCCH signal may be repeatedly transmitted (x times)) by being based on the number of repeated physical downlink shared channel transmissions (Kim: para. [0336-0337] UE may transmit a PUSCH signal including the measured CSI to the eNB in an allocated PUSCH resource region. PUSCH signal may be repeatedly transmitted to the eNB m times. para. [0334-0337] and Fig. 17 steps S1730-1750 the number of repeatedly transmitted PDCCH signals, x, and the number of repeatedly transmitted PUSCCH signals, m may be set to be equal to the repetition number of a PDSCH signal mapped to the CQI index, n) and based on attributes of the channel state information report (Kim: para. [0221] in case that contention occurs between the periodic report and the aperiodic report in the same subframe, only the aperiodic report can be performed).
Regarding claim 14, Kim and Kim’179 teach the method according to claim 12, wherein the at least one channel state information reference resource includes only one channel state information reference resource, and wherein the at least one time-domain resource of the channel state information reference resource is determined to be the same slot as the first downlink slot (Kim’179: para. [0322-0323] and Tables 7-8 a slot in a serving cell is considered to be a valid downlink slot if: the active DL BWP in the slot is the same as the DL BWP for which the CSI reporting is performed; Kim’865: page 16). One of ordinary skill in the art would be motivated to do so for it (Kim’179: para. [0198]).

Allowable Subject Matter
Claims 4-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Choi et al. US 20200214006 A1 teaches in para. [0049 & 0036] determining whether transmission of an uplink radio signal or reception of a downlink radio signal is valid in a slot in which at least one of a downlink symbol for downlink transmission, a flexible symbol, and an uplink symbol for uplink transmission is configured. And para. [0187] When the configuration of the slot indicated to transmit the PUCCH is changed, the terminal may perform the transmission of the PUCCH as scheduled in the indicated slot if the allocated PUCCH transmission is available (or valid or suitable) in the changed slot configuration.
Babaei et al. US 20190207737 A1 teaches in para. [0491] wireless device may select the transport block resource based on a determination that a size of the SP-CSI resource is smaller than a threshold size, or based on a determination that the transport block resource is larger than a threshold size.
Harrison et al. US 20190141677 A1 teaches in para. [02050228] The maximum CSI payload size would be known by the gNB based on the configured downlink transmission scheme for which to feedback CSI, and the CSI feedback type for the periodic CSI reporting. PUCCH resources would be semi-statically reserved/configured for the WD based on the CSI payload size.
Fu et al. US 20180054280 A1 [0067-0073] selecting one of the two PUCCH resources to transmit the UCI according to the number of the UCI bits; in which a method for selecting one of the two PUCCH resources comprises: in response to determining that the largest numbers of bits that are transmitted by the two PUCCH resources are both larger than the number of the UCI bits, then selecting a PUCCH resource of which the largest number of bits is larger from the two PUCCH resources; in 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468